Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  this claim lacks a period after “together” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because the proportions of each of the recited components are not specified as to whether the proportions are “by weight” or otherwise. Presumably, the proportions are “by weight” as disclosed in Table 1 of the specification. In addition, the recital of “nonionic” in line 1 and “anionic” in line 2 appear to be incomplete descriptions of the components. It is suggested that the term “surfactant” be added after “nonionic” and “anionic,” the support of which is implicit in Table 1 of the specification. 
	In claim 2, it is suggested that “surfactant’ be added after “nonionic” in line 1.

	In claim 5, line 1, the phrase “the water insoluble solvent” should be replaced with “the non-water soluble solvent” to be consistent with the terminology in claim 1 to which this claim is dependent upon.
	In claim 6, line 1, the phrase “the water and oil soluble solvent” should be replaced with “the water and organic soluble solvent” to be consistent with the terminology in claim 1 to which this claim is dependent upon.
	In claim 7, line 1, it is suggested that “based” be added after “acrylate” to be consistent with the terminology in claim 1 to which this claim is dependent upon.
	In claim 8, line 2, it is suggested that “the” before “pre-treatment”  be deleted.
	In claim 9, line 1, it is suggested that “the” after “used as” be replaced with “a”.
	Claim 12 is indefinite because the proportions of each of the recited components are not specified as to whether the proportions are “by weight” or otherwise, as in claim 1. In addition, this claim is indefinite in the recital of tradenames, i.e., “K205” in line 1, “91-6” in line 2 and “747” in line 3. It is suggested that these tradenames be replaced with their chemical names. Presumably, the “K205” refers to coco alkyl ethoxylated amine, the “91-6” refers to the C9-11 ethoxylated alcohol and the “747” for the acrylate-styrene polymer. Finally, it is not clear what “(as is)” in line 3 is referring to. 
	The remaining claims, being dependent from claim 1, inherit the same rejection as in claim 1 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vlasblom (US Patent No. 6,228,830), hereinafter “Vlasblom.”
	 Regarding claims 1, 3, 5 and 11, Vlasblom teaches a heavy oil remover for removing heavy oil and oily sludges from process equipment such as storage tanks, transfer piping, and piping facilities (which reads on hard surfaces) (see col. 1, lines 4-8), the heavy oil remover comprising: from about 1 to about 99 weight percent d-limonene (i.e., non-water soluble solvent); from about 1 to about 99 weight percent dipropylene glycol mono n-butyl ether (i.e., water and organic soluble solvent); from about 1 to about 99 weight percent salt of an alkyl aromatic sulfonic acid (i.e., anionic surfactant); from about 0.5 to about 99 weight percent carboxylated anionic detergent (i.e., another anionic surfactant); from about 0.1 to about 55 weight percent ethoxylated tallow amine; from about 0.1 to about 75 weight percent branched alcohol ethoxylate(i.e., ethoxylated alcohol); from about 0.1 to about 75 weight percent ethoxylated alkyl mercaptan; and up to about 95 weight percent water (see col. 1, lines 44-55). It is noted that the acrylate based polymer, dyes and perfumes in claim 1 are only optional, hence are not required ingredients. Vlasblom, however, fails to specifically disclose 15-50 wt% ethoxylated alcohol, 10-50 wt% ethoxylated amine, 5-50 wt% anionic surfactant, 0.5-15 wt% non-water soluble solvent, i.e., d-limonene, 1-25 wt% water and organic soluble solvent as recited in claim 1. 
Considering the above teachings of Vlasblom with respect to the proportions of the ethoxylated alcohol, ethoxylated amine, anionic surfactant, d-limonene (i.e., non-water soluble solvent), dipropylene glycol mono n-butyl ether (i.e., water and organic soluble solvent), the subject matter as a whole would have been obvious to one having ordinary skill in the art before prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 7, Vlasblom need not recite the copolymer of acrylic acid and styrene acrylate based polymer because this is only optional as recited in claim 1 to which claim 7 depends upon. 
	Regarding claims 8, 9 and 10, Vlasblom fails to disclose the formulation as a spot or stain remover for the pre-treatment of laundry as recited in claim 8, a laundry detergent as recited in claim 9, or a carpet cleaner as recited in claim 10.
	Even though Vlasblom does not teach the use of the formulation as a spot or stain remover for the pre-treatment of laundry as recited in claim 8, a laundry detergent as recited in claim 9; or a carpet cleaner as recited in claim 10, the different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. 
	Regarding claim 13, Vlasblom teaches that the ingredients as recited above are mixed together in the approximate weight percentages to prepare a heavy oil remover (see col. 5, 
	Please note that claim 13 is a product-by-process limitation, hence, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vlasblom as applied to claims 1, 3, 5, 7-11 and 13  above, and further in view of Boone et al. (US 2006/0241010), hereinafter “Boone.”
	Vlasblom teaches the features as discussed above. 
	Regarding claim 2, as discussed above, Vlasblom teaches a branched alcohol ethoxylate. Vlasblom, however, fails to specifically disclose that the nonionic surfactant is C9-11 alcohol having 6 moles of ethylene oxide.
	Boone, an analogous art, teaches the equivalency of a branched alcohol ethoxylate with the Neodol® 91 series which are described as C9-C11 ethoxylated alcohols which include Neodol® 91-6 having about 6 ethoxy groups per molecule as nonionic surfactants (see paragraphs [0032]-[0033]).
9-C11 ethoxylated alcohols having about 6 ethoxy groups per molecule (Neodol® 91-6) because the substitution of art recognized equivalents as shown by Boone is within the level of ordinary skill in the art. In addition, the substitution of one nonionic surfactant for another is likely to be obvious when it does no more than yield predictable results.
	Regarding claim 4, as discussed above, Vlasblom teaches an anionic surfactant, i.e., a salt of an alkyl aromatic sulfonic acid. Vlasblom, however, fails to disclose an ether sulfate with about 3 moles EO.
	Boone, an analogous art, teaches the equivalency of alkyl benzene sulfonates with alkyl ether sulfates having 1 to 4 moles of ethylene oxide as anionic surfactants  (see paragraphs [0024]-[0025]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the alkyl aromatic sulfonate anionic surfactant of Vlasblom with an alkyl ether sulfate having 1 to 4 moles of ethylene oxide, say for example, 3 moles of ethylene oxide,  because the substitution of art recognized equivalents as shown by Boone is within the level of ordinary skill in the art. In addition, the substitution of one anionic surfactant for another is likely to be obvious when it does no more than yield predictable results.
	Regarding claim 6, as discussed above, Vlasblom teaches dipropylene glycol mono n-butyl ether. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dipropylene glycol n-butyl ether of Vlasblom with hexylene glycol because the substitution of art recognized equivalents as shown by Boone is within the level of ordinary skill in the art. In addition, the substitution of one organic solvent for another is likely to be obvious when it does no more than yield predictable results.

	Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Vlasblom, alone or in combination with Boone, fails to teach, disclose or suggest all the recited ingredients in their very narrow proportions, and the incorporation of about 1 wt% of acrylate-styrene polymer (Alcosperse 747)  into the heavy oil remover composition. Even though Rupe, a relevant art, teaches a thickening agent like copolymer of styrene with acrylic acid, among a list of thickening agents (see col. 4, lines 58-60), Rupe teaches a composition comprising hypohalite for cleaning kitchen utensils (see abstract). As such, there is seen no motivation, direction or guidance in adding the styrene-acrylic acid copolymer of Rupe to the heavy oil remover of Vlasblom. In addition, Applicant has shown at pages 5-9 of the specification that the cleaning composition comprising about 23 wt% coco alkyl ethoxylated amine (Varonic K205), about 23 wt% C9-11 
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





                                                                                       /LORNA M DOUYON/                                                                                       Primary Examiner, Art Unit 1761